         Case 18-12456-gs      Doc 286    Entered 03/04/21 18:07:54   Page 1 of 3


1
     STEVEN T. GUBNER – Nevada Bar No. 4624
 2   JERROLD L. BREGMAN Pro Hac Vice application pending,
     and granted in the related case of Desert Land, LLC)
 3   SUSAN K. SEFLIN – Pro Hac Vice granted in related case
     BRUTZKUS GUBNER
 4   300 S. 4th Street, Suite 1550
     Las Vegas, NV 89101
 5   Telephone: (702) 835-0800
     Facsimile: (866) 995-0215
 6   Email:      sgubner@bg.law
                jbregman@bg.law
 7              sseflin@bg.law
 8   Attorneys for Jeffrey I. Golden,
     Chapter 11 Trustee for Desert Land, LLC
 9
                              UNITED STATES BANKRUPTCY COURT
10
                                       DISTRICT OF NEVADA
11

12
     In re                                        Case No. BK-S-18-12456 GS
13                                                Chapter 11
     DESERT OASIS APARTMENTS, LLC,
14
                          Debtor.
15

16
                                                  CERTIFICATE OF SERVICE
17

18

19

20

21

22

23

24

25

26

27

28



                                                  1
              Case 18-12456-gs    Doc 286    Entered 03/04/21 18:07:54     Page 2 of 3


1                                       CERTIFICATE OF SERVICE
 2   1.         On March 4, 2021, I served the following documents:
 3
                 a.    DESERT LAND, LLC’S OMNIBUS REPLY                                  Dkt. No. 285
 4
                       IN SUPPORT OF MOTION FOR AN
 5                     ORDER ALLOWING ITS CLAIM AT $4.5
                       MILLION FOR PURPOSES OF PLAN
 6                     CONFIRMATION, VOTING, AND ANY
                       DISTRIBUTION RESERVE, PURSUANT
 7                     TO RULE 3018(a)
 8

 9

10   2.      I served the above named documents by the following means to the persons as
     listed below:
11

12
               a.     ECF System: 18-12456-gs Notice will be electronically mailed to:

13
               ANTHONY W. AUSTIN aaustin@fclaw.com, gkbacon@fclaw.com
14             DAWN M. CICA dcica@carlyoncica.com,
                nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carly
15
                oncica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.com
16             KEVIN W COLEMAN kcoleman@nutihart.com, nwhite@nutihart.com
               JAMIE P. DREHER jdreher@downeybrand.com, mfrazier@downeybrand.com
17             KIMBERLY S. FINEMAN kfineman@nutihart.com
               EDMUND GEE edmund.gee@usdoj.gov
18             NEDDA GHANDI nedda@ghandilaw.com,
                lks@ghandilaw.com,nedda@ecf.inforuptcy.com;r41525@notify.bestcase.com,mr@ghandila
19
                w.com,shara@ghandilaw.com
20             TALITHA B. GRAY KOZLOWSKI tgray@gtg.legal, bknotices@gtg.legal
               STEVEN T GUBNER sgubner@bg.law, ecf@bg.law
21             EDWARD M. MCDONALD edward.m.mcdonald@usdoj.gov
               TRACY M. O'STEEN tosteen@carlyoncica.com,
22              crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
               ERIC R OLSEN eolsen@gtg.legal
23
               LENARD E. SCHWARTZER bkfilings@s-mlaw.com
24             U.S. TRUSTEE - LV - 11 USTPRegion17.lv.ecf@usdoj.gov
               MARK M. WEISENMILLER mweisenmiller@gtg.legal, bknotices@gtg.legal
25             MARK WRAY mwray@markwraylaw.com, kmena@markwraylaw.com
26             b. United States mail, postage fully prepaid.
27

28



                                                       2
        Case 18-12456-gs      Doc 286    Entered 03/04/21 18:07:54      Page 3 of 3


 1         c. By direct email (as opposed to through the ECF System) - Based upon the written
           agreement of the parties to accept service by email or a court order, I caused the
 2         document(s) to be sent to the persons at the email addresses listed below. I did not
           receive, within a reasonable time after the transmission, any electronic message or
 3
           other indication that the transmission was unsuccessful.
 4
           Under penalty of perjury, I declare that the foregoing is true and correct.
 5
     Date: March 4, 2021
 6

 7

 8
                                               /s/ Nikola A. Fields
                                              NIKOLA A. FIELDS
 9                                            Brutzkus Gubner
10
                                              21650 Oxnard Street, Suite 500
                                              Woodland Hills, CA 91367
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   3
